USCA11 Case: 19-14787     Date Filed: 11/17/2021   Page: 1 of 21




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14787
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTONIO MARQUIS RODDY,
a.k.a. Lil Head,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:18-cr-00099-EAK-JSS-4
                   ____________________
USCA11 Case: 19-14787          Date Filed: 11/17/2021    Page: 2 of 21




2                       Opinion of the Court                 19-14787


Before WILSON, BRASHER, and HULL, Circuit Judges.
PER CURIAM:
        After pleading guilty, Antonio Marquis Roddy appeals his
convictions and 304-month sentence arising out of his participation
in a series of planned armed robberies in Florida. On appeal, Roddy
argues that the district court (1) abused its discretion in denying his
motion to withdraw his guilty plea, and (2) erred in sentencing him
as a career offender under U.S.S.G. § 4B1.1. After review, we af-
firm the district court’s denial of Roddy’s motion as to his guilty
plea, and we dismiss Roddy’s sentence appeal as barred by his sen-
tence-appeal waiver in his plea agreement.
                          I.      BACKGROUND
       A. Offense Conduct
       From May 2015 through July 20, 2017, Roddy and five others
conspired to commit several Hobbs Act robberies of local drug
dealers in Florida. Roddy participated in two of the robberies, both
involving firearms. During the first robbery, on January 31, 2016,
Roddy and his co-conspirators broke into a home, held women and
children at gunpoint, and stole approximately $95,000.
       During the second robbery, on April 23, 2016, Roddy and
others broke into another home, but the victim returned and fired
on Roddy and his co-conspirators. While fleeing the residence,
Roddy or his co-conspirator stole an AK-47 from the residence and
USCA11 Case: 19-14787        Date Filed: 11/17/2021      Page: 3 of 21




19-14787                Opinion of the Court                         3

fired back at the victim. After being shot in the knee, Roddy went
to the hospital, where he received treatment.
       B. Indictment
        A superseding indictment charged Roddy with conspiracy to
commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)
(“Count One”); two counts of Hobbs Act robbery, in violation of
18 U.S.C. §§ 1951(a)–(b) and 2 (“Counts Four and Six”); brandishing
a firearm in relation to a crime of violence, in violation of 18 U.S.C.
§§ 924(c)(1)(A)(ii), (c)(1)(C), and 2 (“Count Five”); and discharging
a firearm in relation to a crime of violence, in violation of 18 U.S.C.
§§ 924(c)(1)(A)(iii), (c)(1)(C), and 2 (“Count Seven”).
       C. Plea Agreement
        Roddy, represented by retained counsel Roger Weeden, en-
tered into a written plea agreement. Roddy agreed to plead guilty
to all five counts and cooperate with the government. Roddy also
waived his right to appeal his sentence “on any ground, including
the ground that the Court erred in determining the applicable
guidelines range.” The only exceptions to the waiver were if the
sentence: (1) “exceeds the defendant’s applicable guidelines range
as determined by the Court pursuant to the United States Sentenc-
ing Guidelines”; (2) “exceeds the statutory maximum penalty”; or
(3) “violates the Eighth Amendment to the Constitution.”
       In turn, the government agreed to recommend that Roddy
(1) receive a three-level decrease for acceptance of responsibility,
and (2) be sentenced within his advisory guidelines range. The
USCA11 Case: 19-14787        Date Filed: 11/17/2021     Page: 4 of 21




4                      Opinion of the Court                 19-14787

government also agreed to consider filing a motion at sentencing
for a downward departure under U.S.S.G. § 5K1.1, or for the impo-
sition of a sentence below a statutory minimum under 18 U.S.C.
§ 3553(e), or both, if Roddy provided “substantial assistance.”
      D. First Plea Hearing on September 10, 2018
       At his change of plea hearing, Roddy confirmed he had read
both the indictment and plea agreement, reviewed both docu-
ments with Roger Weeden, and understood both. The magistrate
judge found Roddy fully competent to enter his guilty plea.
       However, when the magistrate judge asked Roddy whether
he had spoken with his counsel about the facts and evidence in his
case, Roddy answered that he had not. After a brief recess, Roddy
returned and asked for more time to go over the facts and evidence
with his counsel.
        After a second recess, defense counsel Weeden stated that
“there’s a great deal of indecisiveness” on Roddy’s part. The mag-
istrate judge explained, inter alia, that Roddy should not feel rushed
because he was making such a big decision to plead guilty. The
magistrate judge recessed the hearing to allow Roddy and Weeden
to discuss the plea agreement.
      E. Second Plea Hearing on September 12, 2018
        At the second plea hearing, Roddy confirmed that he and
Weeden had “thoroughly discussed the case” and plea agreement.
The magistrate judge asked Roddy several questions regarding his
satisfaction with his attorney. Roddy agreed that (1) he had
USCA11 Case: 19-14787       Date Filed: 11/17/2021    Page: 5 of 21




19-14787               Opinion of the Court                       5

discussed with his lawyer all his options, including the option to
take his case to trial; (2) his lawyer had done everything Roddy had
asked him to do; and (3) Roddy was fully satisfied with his lawyer’s
advice and representation.
       The magistrate judge then explained the charges to which
Roddy was pleading guilty and the provisions of the plea agree-
ment. The magistrate judge specifically and carefully confirmed
that Roddy understood that the district court judge would use the
United States Sentencing Guidelines to fashion his sentence, and
that any estimates of his sentence were not binding on the court or
a basis to withdraw his plea. The plea colloquy included these
questions and answers, among others:
      THE COURT: I also want to explain to you that
      although you and your attorney may have talked
      about the sentencing guidelines and you may have
      talked about how they might apply in your case, that
      is appropriate. . . . but there can be no promises to
      you or guarantees to you about the sentence that you
      will receive. Do you understand that?
      THE DEFENDANT: Yes, ma’am.
      THE COURT: The sentence that you do receive is
      up to the judge. And so whatever your expectations
      are about your sentence are not binding. It is
      important for you to know, Mr. Roddy, that you
      cannot later attempt to withdraw your guilty plea
      because you thought you were going to receive a
      different sentence. Do you understand that?
USCA11 Case: 19-14787       Date Filed: 11/17/2021     Page: 6 of 21




6                      Opinion of the Court                19-14787

      THE DEFENDANT: Yes, ma’am.
      THE COURT: Now, . . . this provision explains that
      the Government is agreeing to recommend to the
      Court that you be sentenced within your applicable
      guideline range as determined by the Court using the
      United States sentencing guidelines as adjusted by
      any departure the Government has agreed to
      recommend in this plea agreement.
      That could assist you in getting a better sentence, but
      it is important for you to know, as I mentioned to
      you, that any recommendations concerning your
      sentence are not binding on the Court. And if the
      recommendation of the Government is not accepted
      by the Court, you will not be permitted to withdraw
      from this plea agreement or your guilty plea. Do you
      understand that?
      THE DEFENDANT: Yes, ma’am.
        Reviewing Roddy’s sentence-appeal waiver, the magistrate
judge explained that Roddy was waiving his right to appeal his sen-
tence except on “very limited grounds.” The magistrate judge ex-
plained the limited grounds in the plea agreement, and specifically
stated, “Mr. Roddy, if there is a mistake in determining the applica-
ble guideline range using the United States sentencing guidelines,
that is something that you cannot appeal.” Roddy confirmed that
he understood.
      However, when Roddy was asked whether he discussed the
appeal waiver with his counsel, Roddy answered that he had not
USCA11 Case: 19-14787       Date Filed: 11/17/2021     Page: 7 of 21




19-14787               Opinion of the Court                        7

done so. The magistrate judge said, “I would like to give . . . you
two a moment to just talk about that further to be sure that Mr.
Roddy has all the information that he needs to be able to make that
decision about waiving his right to appeal.”
       Thereafter, Roddy and Weeden took time to confer and dis-
cuss the appeal waiver. The magistrate judge asked again whether
Roddy had discussed the appeal waiver with counsel, and Roddy
said he did. The magistrate judge asked whether Roddy had any
questions about the appeal waiver. Roddy answered that he did
not. The magistrate judge then asked whether Roddy was freely
and voluntarily waiving his right to appeal his sentence. Roddy
said that he was.
       The magistrate judge reviewed the elements of the charges
that the government would have to prove if Roddy went to trial,
as well as the trial rights waived.
        The magistrate judge also explained the possible penalties
for Roddy’s five charges—including the maximum and minimum
terms of imprisonment, fines, and supervised release. The magis-
trate judge clarified that the charges in Counts Five and Seven car-
ried mandatory minimum terms of imprisonment that ran consec-
utively. As to Count Five, the magistrate judge explained that the
charge “is punishable by a mandatory minimum term of imprison-
ment of seven years up to life, consecutive to any and all other sen-
tences.” Roddy confirmed that he understood. Similarly, as to
Count Seven, the magistrate judge stated that the charge “is pun-
ishable by a mandatory minimum term of imprisonment of 25
USCA11 Case: 19-14787        Date Filed: 11/17/2021      Page: 8 of 21




8                       Opinion of the Court                 19-14787

years up to life, consecutive to any and all other sentences.” Again,
Roddy confirmed that he understood.
       The government provided the factual basis for the guilty
plea, and Roddy admitted those facts. The magistrate judge found
that Roddy was competent to plead guilty, and that he was doing
so knowingly and voluntarily, with full understanding of the nature
of the charges and consequences of such a plea.
      Thereafter, the magistrate judge issued a report and recom-
mendation (“first R&R”) that the district court accept the plea and
adjudge Roddy guilty on all five counts in the superseding indict-
ment. Roddy did not object to the first R&R, and the district court
accepted the plea and adjudged Roddy guilty.
      On October 3 and 8, 2018, Roddy testified as a government
witness in a trial of a co-conspirator. Roddy described his involve-
ment in the two robberies to which he had pled guilty.
       F. First Presentence Investigation Report
        On December 4, 2018, the Probation Office issued Roddy’s
first presentence investigation report (“first PSI”). Roddy’s first PSI
calculated a total offense level of 26, using: (1) a base level offense
of 20 under § 2B3.1(a); (2) a two-level increase under
§ 2B3.1(b)(2)(F) because “a threat of death was made”; (3) a two-
level increase under § 2B3.1(b)(4)(B) because people were “physi-
cally restrained to facilitate commission of the offense”; (4) a one-
level increase under § 2B3.1(b)(6) because a controlled substance
was “an object of the offense”; (5) a one-level increase under
USCA11 Case: 19-14787        Date Filed: 11/17/2021     Page: 9 of 21




19-14787               Opinion of the Court                         9

§ 2B3.1(b)(7)(B) because $95,000 was taken; (6) a two-level increase
under § 3A1.1(b)(1) because “vulnerable victims” were held at gun-
point; (7) a one-level increase under § 3D1.4 because of the multi-
ple count adjustment; and (8) a three-level decrease under
§ 3E1.1(a)–(b) for acceptance of responsibility.
       However, because Roddy was considered a career offender
under § 4B1.1 and the statutory maximum for § 924(c) was life im-
prisonment, the first PSI recommended a total enhanced offense
level of 34. As a career offender, the first PSI assigned him a crimi-
nal history category VI.
       Ultimately, as to Counts One, Four, and Six, the first PSI de-
termined that Roddy had a total offense level of 34 and a criminal
history category VI, yielding an advisory guidelines range of 262 to
327 months. As to the § 924(c) firearm offenses in Counts Five and
Seven, the first PSI determined that Roddy’s advisory guidelines
sentence was the statutory minimum terms of 7 and 25 years, to be
served consecutively to any other counts.
       G. First Step Act
       After Roddy’s plea hearing and first PSI in 2018, but before
his sentencing and final PSI in 2019, the First Step Act was signed
into law on December 21, 2018. As relevant here, the First Step
Act had the effect of reducing Count Seven’s mandatory minimum
to 10 years, instead of 25. See First Step Act of 2018, Pub. L. No.
115-391, § 403(a).
USCA11 Case: 19-14787      Date Filed: 11/17/2021   Page: 10 of 21




10                    Opinion of the Court               19-14787

      H. Motion to Withdraw Guilty Plea
       On May 29, 2019, the government filed its Sentencing Mem-
orandum, seeking concurrent sentences of 110 months of impris-
onment for Counts One, Four, and Six; and mandatory consecutive
sentences of 7 years and 10 years for Counts Five and Seven, thus
totaling a 314-month sentence.
      On May 31, 2019, at Roddy’s sentencing hearing, defense
counsel Weeden informed the district court that Roddy wanted to
withdraw his plea. Weeden also moved to withdraw as counsel.
The district court ordered Roddy and Weeden to appear before a
magistrate judge for a hearing. The magistrate judge granted
Weeden’s motion to withdraw and appointed Roddy new counsel.
        On August 1, 2019, Roddy, represented by new counsel,
filed a motion to withdraw his plea and requested an evidentiary
hearing. Roddy’s motion alleged that he entered into the plea
agreement and pled guilty based on Weeden’s assurances that “if
he continued with the plea agreement and cooperated, counsel
would obtain a sentence of less than ten years for Mr. Roddy.”
      I. Evidentiary Hearing on Motion to Withdraw Guilty Plea
       On August 27, 2019, a magistrate judge held an evidentiary
hearing regarding Roddy’s motion to withdraw his guilty plea.
Both Roddy and Weeden testified. According to Roddy, Weeden
never reviewed Roddy’s possible sentence or the sentencing guide-
lines with him and assured him that the prosecutors would not seek
to designate him as a career offender. Further, both before and in
USCA11 Case: 19-14787       Date Filed: 11/17/2021    Page: 11 of 21




19-14787               Opinion of the Court                       11

between his plea hearings, Weeden told Roddy that, if Roddy con-
tinued to cooperate with the government, Weeden could get
Count Seven “thrown out” and get Roddy a sentence of under 10
years. According to Roddy, this assurance was why he went for-
ward with the plea.
        Roddy also testified that, although he had read and signed
the plea agreement with Weeden, he had never discussed the ap-
peal waiver with Weeden. Roddy claimed that (1) he did not really
understand the plea agreement; (2) he was just doing what
Weeden told him to do when he signed the plea agreement; and
(3) he lied during the second plea hearing when he told the magis-
trate judge that he and Weeden had thoroughly discussed the facts
and evidence.
       Weeden’s testimony largely contradicted Roddy’s testi-
mony. Weeden told Roddy that, considering the facts and evi-
dence, it was his professional opinion that “to go to trial with this
evidence would be most likely a disaster,” and Roddy should enter
a plea agreement early in his case. Weeden printed the plea agree-
ments of Roddy’s co-conspirators and reviewed with Roddy those
agreements and Roddy’s proposed plea agreement, paragraph by
paragraph.
       Regarding the sentence that Roddy faced, Weeden testified
that: (1) he explained to Roddy about the range of possible out-
comes at sentencing, both from his experience and according to the
guidelines; (2) he told Roddy that he would argue for a sentence
below the then-25-year mandatory minimum in Count Seven, but
USCA11 Case: 19-14787       Date Filed: 11/17/2021     Page: 12 of 21




12                     Opinion of the Court                 19-14787

he also told Roddy that he “didn’t see [a 10-year sentence] happen-
ing, and that it was “substantially unlikely”; (3) he told Roddy that,
in federal court, there is no agreement that Roddy can make with
the government for a specific sentence; (4) he advised Roddy he
could be designated as a career offender; (5) he told Roddy, in his
estimation and because of the sentences Roddy’s co-conspirators
had received, he expected that a sentence of around 20 years would
be Roddy’s “best opportunity”; and (6) he specifically discussed the
sentence-appeal waiver with Roddy and explained that it waived
the right to appeal his sentence except for a few narrow exceptions.
      J. Denial of Motion to Withdraw Guilty Plea
       In a second report and recommendation (“second R&R”) is-
sued on October 16, 2019, the magistrate judge made fact findings
that fully credited Weeden’s testimony about his discussions with
Roddy. For example, the magistrate judge found that Weeden and
Roddy met three or four times, where they discussed the facts, ev-
idence, and the option to plead guilty or go to trial. In particular,
the magistrate judge pointed to Weeden and Roddy’s in-person
meeting at the jail that “lasted at least an hour,” where they “fully
reviewed the plea agreement . . . , including the provisions regard-
ing mandatory minimum terms, cooperation, and the appellate
waiver.” At that meeting, Weeden also “discussed the possibility
that [Roddy] could be considered a career offender,” and advised
Roddy “that he faced a 25-year mandatory minimum sentence,”
but that Weeden’s “best estimate” was around 20 years. Indeed,
the magistrate judge found that Weeden “stressed to [Roddy] that,
USCA11 Case: 19-14787      Date Filed: 11/17/2021     Page: 13 of 21




19-14787               Opinion of the Court                      13

unlike in state court, there could be no guarantees about the length
of sentence” Roddy would receive.
        The magistrate judge found Roddy’s testimony about re-
ceiving only a 10-year sentence was not credible. The second R&R
stated: “Although [Roddy] testified that Mr. Weeden promised him
that he would receive a sentence of ten years of imprisonment if he
pleaded guilty, the Court does not find this testimony credible.”
Weeden advised Roddy that such a sentence was “substantially un-
likely.”
       The magistrate judge applied the Buckles factors and found
that all four factors weighed against allowing Roddy to withdraw
his plea. See United States v. Buckles, 843 F.2d 469, 471–72 (11th
Cir. 1988). The second R&R recommended that the district court
deny Roddy’s motion.
       Roddy objected to the second R&R, disputing some of the
magistrate judge’s fact findings. Roddy contended that Weeden
did not tell him he was a career offender or that he faced consecu-
tive 7-year and 25-year sentences on Counts Five and Seven.
Roddy maintained that Weeden told him that he “would receive a
ten year sentence.” Roddy argued that he “could not have had
close assistance of counsel when his counsel never reviewed dis-
covery with him, never calculated the guidelines for him, told him
the correct consecutive sentences he was facing or informed him
he was a career offender.”
USCA11 Case: 19-14787       Date Filed: 11/17/2021    Page: 14 of 21




14                     Opinion of the Court                19-14787

        The district court overruled Roddy’s objections, adopted the
second R&R, and denied Roddy’s motion to withdraw his plea.
The district court emphasized the magistrate judge’s “detailed fac-
tual findings,” and in particular the finding that Roddy’s testimony
that Weeden promised Roddy he would receive at 10-year sen-
tence was not credible.
       The district court also stressed that the magistrate judge had
“conducted a comprehensive plea colloquy,” where she (1) “out-
lined the elements of the charges and the penalties associated with
the charges,” and (2) advised Roddy “that there were not promises
or guarantees as to the sentence” that he would receive. Moreover,
Roddy had acknowledged during the colloquy that “he understood
that there were no promises or guarantees about his ultimate sen-
tence, and that he understood that whatever expectations he might
have about his sentence would not entitle [him] to later attempt to
withdraw his guilty plea because he thought he was going to re-
ceive a different sentence.” Last, the district court found that the
“length of the delay” between the second plea hearing (September
12, 2018) and Roddy’s motion (May 31, 2019) “weigh[ed] against”
Roddy’s arguments.
      K. Final Presentence Investigation Report
        On November 6, 2019, the Probation Office issued Roddy’s
final presentence investigation report (“final PSI”), which updated
the first PSI to reflect the enactment of the First Step Act and made
two other relevant changes.
USCA11 Case: 19-14787       Date Filed: 11/17/2021     Page: 15 of 21




19-14787               Opinion of the Court                        15

       As to Counts One, Four, and Six, Roddy’s final PSI initially
calculated a total offense level of 24 (rather than the previous 26
because the Probation Office removed the earlier two-level in-
crease based on a “threat of death” under U.S.S.G. § 2B3.1(b)(2)(F)).
Like the first PSI, Roddy was a career offender under § 4B1.1 and
assigned a criminal history category of VI. However, this time the
PSI relied upon only the 20-year statutory maximum of Counts
One, Four, and Six, and recommended a total enhanced offense
level of 29 (rather than the previous 34).
       As to Counts One, Four, and Six, the final PSI determined
that Roddy’s total offense level of 29 and criminal history category
of VI yielded an advisory guidelines range of 151 to 188 months.
As to the § 924(c) firearms offenses, the second PSI determined that
Roddy’s advisory guidelines sentence was the mandatory mini-
mum terms of 7-years imprisonment on Count Five and 10-years
imprisonment on Count Seven, to run consecutively to each other
and any other counts.
       L. Sentencing
       On November 14, 2019, the district court held a sentencing
hearing. After overruling Roddy’s objection to his career offender
designation, the district court adopted the PSI’s findings, guidelines
calculations, and recommended advisory guidelines range of 151 to
188 months on Counts One, Four, and Six. The district court de-
parted downward on Roddy’s offense level for his substantial assis-
tance, resulting in an advisory guidelines range of 100 to 125
months. The district court imposed concurrent sentences of 100
USCA11 Case: 19-14787           Date Filed: 11/17/2021       Page: 16 of 21




16                        Opinion of the Court                     19-14787

months for Counts One, Four, and Six, and mandatory consecutive
sentences of 7 years (84 months) and 10 years (120 months) for
Counts Five and Seven, totaling a 304-month sentence.
       Roddy’s counsel objected that the sentence was procedur-
ally and substantively unreasonable.
                              II.     DISCUSSION
       On appeal, Roddy argues the district court erred when it
(1) denied his motion to withdraw his guilty plea, and (2) sentenced
him as a career offender. We find no error as to the first issue and
Roddy’s sentence-appeal waiver bars his career offender claim. We
explain why.
       A. Motion to Withdraw Guilty Plea 1
        Following the district court’s acceptance of a plea and before
sentencing, a defendant may withdraw a guilty plea if “the defend-
ant can show a fair and just reason for requesting the withdrawal.”
Fed. R. Crim. P. 11(d)(2)(B). The district court “may consider the
totality of the circumstances” to determine whether the defendant
has shown a fair and just reason. United States v. Brehm, 442 F.3d
1291, 1298 (11th Cir. 2006) (quoting Buckles, 843 F.2d at 471–72).
Courts look to whether: (1) “close assistance of counsel was avail-
able”; (2) “the plea was knowing and voluntary”; (3) “judicial


1We review a district court’s denial of a motion to withdraw a guilty plea for
abuse of discretion. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir.
2006).
USCA11 Case: 19-14787        Date Filed: 11/17/2021     Page: 17 of 21




19-14787                Opinion of the Court                        17

resources would be conserved”; and (4) “the government would be
prejudiced if the defendant were allowed to withdraw his plea.” Id.
(quoting Buckles, 843 F.2d at 472).
        In motions to withdraw a guilty plea, credibility is for the
trial court to decide. Id. We will not reverse a district court’s cred-
ibility finding “unless the finding is contrary to the laws of nature,
or is so inconsistent or improbable on its face that no reasonable
factfinder could accept it.” United States v. Cavallo, 790 F.3d 1202,
1227 (11th Cir. 2015) (quotation marks omitted).
        Here, the district court did not abuse its discretion in deny-
ing Roddy’s motion. The district court appropriately applied the
Buckles factors and relied on the credibility findings of the magis-
trate judge. First, Weeden provided Roddy with close assistance of
counsel. Roddy and Weeden met on multiple occasions to discuss
the case, and Weeden specifically told Roddy that “to go to trial
with this evidence would be most likely a disaster.” Further, he
advised Roddy to cooperate early for a favorable deal and at-
tempted to schedule a proffer shortly after that first meeting.
       Once Weeden had a proposed plea agreement, he went over
it with Roddy paragraph by paragraph. Indeed, at the second plea
hearing, Roddy admitted that he was fully satisfied with Weeden.
The district court found that statement by Roddy more credible
than his later testimony at the motion to withdraw hearing.
     Second, the district court properly determined that Roddy
knowingly and voluntarily entered the plea agreement. The
USCA11 Case: 19-14787        Date Filed: 11/17/2021     Page: 18 of 21




18                      Opinion of the Court                 19-14787

magistrate judge meticulously conducted the plea colloquy, ensur-
ing that Roddy made his decision knowingly and voluntarily.
When Roddy showed indecision at the first plea hearing, the mag-
istrate judge recessed the proceedings to give him time to consult
with his attorney and meet with the government.
       At the second plea hearing, the magistrate judge assiduously
informed Roddy of his charges, plea agreement, appeal waiver, and
penalties. On multiple occasions, the magistrate judge informed
Roddy that any agreements or estimates by his attorney or the gov-
ernment were not binding on the sentencing court. Further, the
magistrate judge explained, “if there is a mistake in determining the
applicable guideline range using the United States sentencing
guidelines, that is something that you cannot appeal.” Roddy con-
firmed that he understood. Therefore, the district court correctly
found that Roddy knew that any estimated prison term was not
binding on the court.
       The district court addressed all four Buckles factors but pri-
marily relied on the first two: (1) close and adequate assistance of
counsel and (2) entry of a knowing and voluntary plea. Roddy has
shown no error, much less abuse of discretion, in the district court’s
application of the Buckles factors.
       Roddy’s arguments on appeal rely primarily on his own tes-
timony at the motion hearing, which the magistrate judge found
not credible. Determining the credibility and weight of a witness’s
testimony is the province of the district court, and the district court
accepted the magistrate judge’s credibility determinations. See
USCA11 Case: 19-14787          Date Filed: 11/17/2021        Page: 19 of 21




19-14787                  Opinion of the Court                            19

Brehm, 442 F.3d at 1298. Roddy has not argued, much less shown,
that the magistrate judge’s credibility findings were contrary to the
laws of nature or inconsistent or improbable on their face such that
no reasonable factfinder could accept them. See Cavallo, 790 F.3d
at 1227. Therefore, the district court did not abuse its discretion in
determining that Roddy failed to show a fair and just reason to jus-
tify withdrawal of his guilty plea.
         B. Validity of Sentence-Appeal Waiver 2
      Roddy challenges the district court’s decision to sentence
him as a career offender under U.S.S.G. § 4B1.1(a). In response, the
government contends Roddy’s guidelines claim is barred by his
sentence-appeal waiver in the plea agreement.
       We will enforce a sentence-appeal waiver if it was made
knowingly and voluntarily. United States v. Johnson, 541 F.3d
1064, 1066 (11th Cir. 2008). To establish that a sentence-appeal
waiver was made knowingly and voluntarily, the government
must prove either that: “(1) the district court specifically ques-
tioned the defendant about the waiver; or (2) the record makes
clear that the defendant otherwise understood the full significance
of the waiver.” United States v. Lewis, 928 F.3d 980, 985 (11th Cir.
2019) (quoting Johnson, 541 F.3d at 1066). If a sentence-appeal
waiver is deemed valid, it bars an appeal raising “difficult or



2 This Court reviews the validity of a sentence-appeal waiver de novo. United
States v. DiFalco, 837 F.3d 1207, 1215 (11th Cir. 2016).
USCA11 Case: 19-14787      Date Filed: 11/17/2021     Page: 20 of 21




20                     Opinion of the Court                19-14787

debatable legal issues or even blatant error.” United States v. Gri-
nard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2006).
       Here, the plea agreement stated that Roddy “expressly
waived the right to appeal [his] sentence on any ground, including
that the Court erred in determining the applicable guideline
range.” The waiver, then, covers Roddy’s alleged guidelines calcu-
lation error. Further, none of the circumstances under which
Roddy reserved his right to appeal his sentence has occurred.
Therefore, this Court need only determine whether the sentence-
appeal waiver is valid.
       In conducting Roddy’s plea colloquy, the magistrate judge
specifically questioned Roddy about the sentence-appeal waiver.
The record makes clear that Roddy understood the full significance
of the appeal waiver. At the second plea hearing, the magistrate
judge twice went over the appeal waiver. Roddy confirmed that
he understood that even if the district court incorrectly calculated
his advisory guidelines range, as he alleges here, he would not be
able to appeal. At the hearing and by signing the plea agreement,
Roddy confirmed that he understood.
       When Roddy indicated he had not discussed the appeal
waiver with his attorney, the magistrate judge paused the hearing
to allow Roddy and his attorney to discuss the waiver. After that
discussion, the magistrate judge again confirmed Roddy’s under-
standing of the waiver, and that Roddy was waiving his right to
appeal knowingly and voluntarily. This is sufficient under our
precedent to indicate that Roddy knew he was giving up the right
USCA11 Case: 19-14787      Date Filed: 11/17/2021   Page: 21 of 21




19-14787              Opinion of the Court                     21

to appeal his sentence and that he was doing so voluntarily. See
Lewis, 928 F.3d at 985.
      Because the sentence-appeal waiver is valid and enforceable,
the waiver bars Roddy’s career offender claim, and we dismiss his
appeal of his sentence.
                         III.   CONCLUSION
      We affirm the district court’s denial of Roddy’s motion to
withdraw his plea and dismiss his sentence appeal as barred by his
sentence-appeal waiver in his plea agreement.
      AFFIRMED IN PART, DISMISSED IN PART.